Title: To Thomas Jefferson from C. W. F. Dumas, [31 January 1786]
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



[31 Jan. 1786]

Je me réfere, Monsieur, à ma dernière du 27. Votre Excellence verra dans l’incluse les trois pieces secrettes promises. Après les avoir lues, il lui plaira refermer la Dépeche, pour la cacheter et acheminer. Soit dit une fois pour toutes, pour toutes celles que votre Excellence recevra ainsi ouvertes de ma part. Celle-ci vous parviendra par un exprès de Mr. l’Ambassadeur et de nos Amis ici, qui partira vendredi.
Je pars dans un moment pour une Conférence à Amsterdam où l’on m’attend, et d’où je reviendrai Jeudi. De Votre Excellence le très humble et très obéissant serviteur,

C W F Dumas

